Citation Nr: 9919263	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-40 222	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1971, with two months and twenty-seven days of additional 
prior active service.

This appeal has been before the Board of Veterans' Appeals 
(Board) twice previously.  In July 1996, the appeal was 
remanded to provide the veteran with a hearing.  The veteran 
presented hearing testimony before the undersigned Board 
Member in April 1998.  In June 1998, the appeal was again 
remanded for additional evidentiary and procedural 
development.  Such development has been accomplished and the 
case is now once again before the Board for appellate review.

In June 1999, the veteran submitted a packet of materials 
directly to the Board.  The packet contains evidence which 
the veteran feels is pertinent to his appeal, as well as 
written argument from the veteran which is germane to the 
appeal.  The evidence appears to consist of photocopies of 
evidence already contained in the claims file.  The written 
argument is essentially duplicative of argument already 
considered by the RO.  Although the veteran did not waive 
initial RO review of the evidence and argument, because the 
substance of the evidence and argument has already been 
reviewed by the RO in conjunction with a determination on the 
claims, a remand to allow the RO to perform such a review is 
not required and would amount to an inefficient use of 
judicial and administrative resources. 


FINDINGS OF FACT

1.  Evidence submitted since the final November 1985 Board 
decision is new and material.

2.  The veteran currently receives psychiatric treatment for 
bipolar disorder and anxiety.

3.  Informed medical opinion links the veteran's current 
bipolar disorder and anxiety to service. 

4.  The veteran's systolic pressure is not predominantly 200 
or more and his diastolic pressure is not predominately 110 
or more.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
psychiatric disability must be reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

2.  Service connection for bipolar disorder and anxiety is 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  A disability rating in excess of 10 percent for 
hypertension is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a claim 
for entitlement to service connection for a psychiatric 
disorder.

It appears that in reviewing the veteran's appeal as to 
whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, upon remand, the RO applied the 
incorrect standard of review.  According to the Supplemental 
Statement of the Case promulgated in March 1999, the RO 
adjudicated the issue of entitlement to service connection 
for a psychiatric disability, rather than the issue of 
whether new and material evidence has been presented to 
reopen the previously-denied claim for entitlement to service 
connection.  There is no indication contained in the file 
that the RO has made specific findings of fact and 
conclusions of law regarding whether the veteran submitted 
new and material evidence.  Because the claim for entitlement 
to service connection for a psychiatric disability was denied 
in April 1972 and was not appealed by the veteran, new and 
material evidence is required for the claim to be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, in light of 
the disposition reached below, the Board is of the opinion 
that this oversight constitutes at most harmless error on the 
part of the RO.


Law and regulations

     New and material evidence

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  For this 
purpose, the credibility of evidence, although not its 
weight, is to be presumed.  Once the claim is reopened, the 
presumption of credibility no longer applies.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the U.S. 
Court of Appeals for Veterans Claims (Court) Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation."  The Court 
of Appeals for the Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence," and remanded the case for 
review under the Secretary's regulatory definition of "new 
and material evidence."  Hodge, 155 F.3d at 1364.

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the issue 
at hand; and if it is 'new' and 
'probative' (iii) it is reasonably likely 
to change the outcome when viewed in 
light of all the evidence of record.  
Hodge, 155 F.3d at 1359. 

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.'  
Id. at 1363 (citing Colvin, 1 Vet. App. 174).

Citing pertinent regulatory history, the Court of Appeals of 
the Federal Circuit held that:
. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  
Id. 

Since Hodge, the Court recently set forth a three-step 
analysis to be followed to in adjudicating applications to 
reopen previously denied claims.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board and 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board and adjudicators must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board and 
adjudicators may then proceed to evaluate the merits of the 
claim but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).

     Well grounded

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

     Service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a psychosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.



Facts and analysis

According to the veteran's service medical and personnel 
records, he was discharged from service as unsuitable due to 
being deemed unreliable, irresponsible, and "grossly 
unsuitable for any position of responsibility."  A military 
psychiatrist rendered a diagnosis of antisocial personality.  
According to the report of the general medical examination 
conducted in October 1971 upon his discharge from service, 
the veteran was psychiatrically normal at that time.  A March 
1972 VA examination report provides a diagnosis of mild 
situational reaction.

In an April 1972 rating action, the RO denied service 
connection for situational reaction also described as 
antisocial personality.  The veteran did not file a timely 
notice of disagreement concerning the April 1972 denial of 
service connection for a nervous condition.  The decision 
thus became final one year after he was notified of it.  
38 C.F.R. § 20.302.  He then filed a claim for entitlement to 
service connection for a nervous condition on the basis that 
the nervous condition was proximately caused by his service-
connected hypertension.  This theory of entitlement had not 
been proffered by the veteran or considered by the RO in 
April 1972.  The RO denied the claim as to the proximate 
causation theory on the merits by rating decision of December 
1984.  The veteran did not file a timely notice of 
disagreement concerning this decision either.  The December 
1984 decision therefore also became final one year after he 
was notified of it.  38 C.F.R. § 20.302.

By decision of November 1985, the Board determined that the 
veteran had not presented new and material evidence to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.  The Board's decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In June 1992, the veteran sought to reopen his claim for 
service connection for a psychiatric disability, stating that 
he believed anxiety, hypertension, and bipolar hypomania were 
all adjunct to each other.  In a December 1992 rating action, 
the RO determined that new and material evidence to reopen a 
claim for service connection for a nervous condition had not 
been presented.

The report of a June 1992 VA hospitalization reflects the 
diagnosis of atypical bipolar disorder.  A subsequent 
addendum to the hospitalization report reveals that despite a 
conference among the veteran's treating psychiatrists, they 
had been unable to reach a consensus regarding the proper 
diagnosis.  One possible diagnosis which was considered was 
of atypical bipolar disorder, as reflected on the 
hospitalization report, while other psychiatrists felt the 
diagnosis should have been that of a mixed personality 
disorder, not otherwise specified, with antisocial features.

During a December 1993 RO hearing, the veteran stated that 
his nervous condition was diagnosed as bipolar hypomania.  He 
stated that his physician felt that he did not have an 
anxiety disorder but rather bipolar hypomania.  He claimed 
that the 1971 diagnosis of a nervous condition was a 
misdiagnosis.  

During a January 1994 VA neurological examination, the 
veteran reported a twenty-year history of bipolar hypomania 
and anxiety.  He also reported that he had ceased taking all 
prescription medication for psychiatric disabilities several 
months prior to the examination.  The examiner's impression 
was normal neurological examination with history of bipolar 
hypomania and anxiety disorder, taken care of by psychiatry.  
The veteran also underwent a January 1994 VA PTSD 
examination.  PTSD was not identified by the examiner, who 
instead rendered a diagnosis of mixed adjustment disorder.

In October 1996, the veteran was afforded an additional RO 
hearing.  He testified that he had been treated for severe 
anxiety and that his disabilities had increased in severity.  
He testified that he was treated for his hypertension, 
anxiety, and bipolar disorder on a monthly basis.

VA outpatient treatment reports reflecting treatment provided 
from 1995 through 1998 show that the veteran reported hearing 
voices and reported pursuing claims for veterans' benefits 
and social security benefits.  He was treated with Xanax and 
Haldol.  Diagnoses reflected in these notes include atypical 
bipolar disorder, bipolar disorder possibly secondary to 
anxiety, bipolar affective disorder, and anxiety.  Several 
notations in the medical records indicate cannabis abuse, as 
well.

During an April 1998 hearing before the undersigned member of 
the Board, the veteran testified that he was discharged from 
the service in 1971 with the diagnoses of hypertension and 
antisocial personality disorder.  He reported that he was 
hospitalized in 1992 for bipolar disorder.  He stated that 
his bipolar disorder manifested in manic behavior.  He stated 
that sometimes manic behavior was looked upon as antisocial 
behavior.  He stated that he was currently being treated for 
bipolar disorder and anxiety.  He stated that his disorders 
were so disabling that he was determined to be unsuitable for 
service in 1971.  The veteran's high school principal and 
former track coach testified that the veteran was a normal 
high school student.  Submitted at the veteran's hearing were 
copies of his high school grades, service personnel records, 
and newspaper articles.

A VA psychiatric examination was conducted in October 1998 in 
response to the Board's remand.  The report of the 
examination reflects that the examiner was able to review the 
veteran's claims file, including his service medical records 
and recent outpatient treatment records.  It was noted that 
the veteran had been seen at the mental hygiene clinic for 
the past 3 to 4 years with a diagnosis of bipolar affective 
disorder.  The examiner also conducted a detailed interview 
with the veteran and summarized the veteran's current 
complaints in the report.  Based upon the records review and 
outpatient treatment records, the examiner presented 
pertinent diagnoses of bipolar affective disorder and 
generalized anxiety disorder.  The examiner further opined 
that "the patient's current nervous condition which includes 
the bipolar affective illness and anxiety is related to the 
findings in the service which could have presented as 
antisocial traits while he was in the service."  

In January 1999, another VA compensation examination was 
conducted by a board of two psychiatrists.  Both 
psychiatrists indicated that they reviewed the veteran's 
records in addition to interviewing the veteran and that they 
concluded with the diagnoses of personality disorder or 
situational reaction during service and by the VA in 1972.  
With regard to the question of whether the current 
psychiatric condition was shown in service, they concluded 
that there was no evidence, historically or as a result of 
mental status examination, to support a diagnosis of bipolar 
disorder, except that it should be considered as a 
possibility or as a differential diagnosis consideration.  
Rather, they opined, there was a very strong possibility of 
mixed personality disorder with antisocial features.  They 
further concluded that anxiety symptoms throughout the years 
may have been secondary to life circumstances.  They 
qualified their opinion as follows, however:  "However, 
[his] current mental state may not be the same due to several 
years of treatment with high dose Xanax combined with Haldol 
1 mg per day.  It is our feeling that to have a clear 
diagnostic picture, the veteran may have to be hospitalized 
and observed medication-free for several days."

     New and material evidence

Evidence submitted since the November 1985 Board decision is 
both new and material.  The recent treatment reports 
reflecting diagnosis of and treatment for bipolar disorder in 
addition to the October 1998 VA opinion which links the 
veteran's bipolar disorder and anxiety directly to his 
service were not of record at the time of the November 1985 
Board decision and are directly relevant and pertinent to the 
veteran's claim.  They therefore constitute new and material 
evidence, warranting reopening of the previously-denied 
claim, under the provisions set forth in 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156.

     Well grounded

Because the newly-submitted records include evidence showing 
a current disability, of incurrence or aggravation of a 
disease or injury in service, and of a nexus between the in-
service injury or disease and the current disability, the 
Board is of the opinion that the veteran's claim for 
entitlement to service connection for a psychiatric 
disability is well grounded.  Caluza, supra.  



     Service connection

A review of the evidence of record thus reveals that the 
veteran's psychiatric diagnosis is less than firm or clear.  
He has taken a powerful antipsychotic drug in conjunction 
with an anxiolytic drug for the past several years with 
success, however.  The veteran's treating physician has 
consistently rendered diagnoses of bipolar disorder and 
anxiety.  The October 1998 examination report contains an 
expert medical opinion which links bipolar affective illness 
and anxiety to the veteran's period of service.  

These supportive pieces of evidence must be balanced against 
the January 1999 opinion presented by two VA psychiatrists, 
as well as the other evidence of record indicating that the 
veteran suffers from a personality disorder, which as a 
developmental defect in the personality structure manifested 
by a lifelong pattern of behavior is not considered a disease 
for which service connection may be granted.  38 C.F.R. 
§ 3.303(c).

In weighing the evidence, the Board chooses to place greater 
probative weight upon the opinions expressed by the veteran's 
treating physician in conjunction with the October 1998 VA 
examination report.  Especially in light of the board of two 
psychiatrists' conclusion that a proper evaluation and 
diagnosis of the veteran's psychiatric disability would 
require examination when the veteran had been free from 
psychotropic medication for several days, the Board places 
greater weight upon the conclusions reached by the veteran's 
treating physician, who had been able to perform such an 
evaluation prior to prescribing the anti-psychotic drugs.  
Additionally, the veteran's treating physician has been able 
to observe the veteran for a period of several years, on an 
inpatient and outpatient basis, lending greater credence to 
his diagnosis.  This diagnosis, rendered by a physician who 
has treated the veteran over time, and who had observed him 
both before and after becoming stabilized on medication, is 
thus probative of the veteran's current diagnoses, in the 
Board's opinion.  

The October 1998 VA examination report serves to link the 
current disabilities to the antisocial traits identified 
during service.  This is essentially the only medical 
evidence pertinent to the nexus between service and the 
currently-shown disorders.  There is no evidence of record 
tending to show that either bipolar disorder or anxiety did 
not have their inception in service:  the main controversy 
reflected in the file appears to revolve around the nature of 
the veteran's disabilities, rather than a linkage to service.

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  While the veteran's sincerity in testifying 
was clear, since he is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation, however.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991).  If 
the evidence supports the veteran's claim, then the veteran 
prevails on the claim.  If the evidence is in equipoise, 
application of the benefit of the doubt standard tips the 
balance in favor of the veteran and the veteran again 
prevails on the claim.  Only if the preponderance of the 
evidence goes against the claim will the veteran be denied 
the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The medical evidence of record can best be described as 
falling into equipoise.  For the reasons described above, the 
Board has concluded that the medical opinions rendered by the 
October 1998 VA examiner along with the veteran's treating 
physician are more probative.  We thus hold that the evidence 
supports the veteran's claims for entitlement to service 
connection for bipolar disorder and anxiety.  The board of 
two psychiatrists have presented a compelling argument to the 
contrary, however.  Even according equal weight to each 
medical viewpoint, however, the law requires that a grant of 
service connection is required when the evidence falls into 
relative equipoise.  38 U.S.C.A. § 5107(a).  In either 
analysis, service connection is warranted for bipolar 
disorder and anxiety.  


Entitlement to an increased rating for hypertension,
currently rated as 10 percent disabling.

Generally, disability evaluations are assigned to reflect 
levels of current disability.  The appropriate rating is 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is rated 
based upon the diastolic and systolic pressure exhibited on 
measurement.  Hypertension will be rated as 10 percent 
disabling when the diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more.  
When continuous medication is necessary for the control of 
hypertension, a minimum rating of 10 percent will be 
assigned.  Hypertension will be assigned a schedular 
evaluation of 20 percent where diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A schedular evaluation of 40 
percent will be assigned when the diastolic blood pressure is 
predominantly 120 or more.  Finally, a schedular evaluation 
of 60 percent will be assigned when the diastolic blood 
pressure reading is predominantly 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The Board observes that the 
regulatory criteria for the evaluation of hypertension were 
updated in 1997.  The veteran was provided with the new 
criteria in the March 1999 supplemental statement of the 
case.

The currently-assigned 10 percent disability rating thus 
reflects impairment commensurate with diastolic pressure of 
predominately 100 percent or more, or systolic pressure 
predominantly 160 or more, or a recognition of the 
established fact that the veteran requires continuous 
medication for control of his blood pressure.  For a greater 
disability rating to be warranted, the medical evidence would 
have to reflect greater impairment to a level of diastolic 
pressure which is predominately 100 or more, or systolic 
pressure predominantly 200 or more.

In reviewing the veteran's treatment records and examination 
reports, it is clear that he requires prescription medication 
on a daily basis for the control of his elevated blood 
pressure.  Outpatient treatment reports in 1996 reflect blood 
pressure readings which varied from 168/106 to 140/114 to 
124/88.  Outpatient treatment reports in 1997 reflect similar 
readings, with blood pressures of 120/84 to 164/110 to 130/90 
to 150/100.  Reports of blood pressure testing in 1998 
reflect readings of 140/92, 130/90, 140/100, and 120/80.  The 
diagnoses recorded were consistently "hypertension."  The 
report of a VA examination for purposes of compensation in 
September 1998 reflects left arm blood pressure of 130/98 and 
right arm blood pressure of 140/100.  The veteran's cardiac 
rate and rhythm were regular and the heart size was within 
normal limits with no signs of leg edema.  The examiner noted 
that the veteran claimed regular use of his medications on a 
daily basis and rendered a diagnosis of uncontrolled 
hypertension.

In applying the regulatory criteria set forth at 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, the Board observes that the 
veteran had several readings where the diastolic pressure was 
greater than 100 in 1996 and 1997.  More recently, in 1998, 
his blood pressure readings appeared to be more consistent 
including two high readings of 140/100.  It could not 
reasonably be concluded that the veteran's systolic pressure 
is predominantly 200 or more or that his diastolic pressure 
is predominately 110 or more, as required for the next higher 
disability rating of 20 percent.  There are no instances 
contained in the records available for review of systolic 
pressure of 200 or more and very few instances of diastolic 
pressure greater than 110.  Thus, the preponderance of the 
evidence is against a disability rating greater than the 
currently-assigned 10 percent under the governing standards.  

The Board is cognizant of the veteran's arguments that he had 
ceased taking his blood pressure medication at various points 
when his blood pressure was tested and that at times he had 
not actually ceased taking the medication although he 
reported that he had.  Under the governing regulation, the 
requirement for medication is built into the compensation 
schedule, as a minimum disability rating of 10 percent is 
provided when continuous medication is necessary, as in the 
veteran's case.  It is reasonable to assume the drafters of 
this binding regulation did not wish veterans to cease taking 
life-saving hypertensive medication prior to each 
compensation examination in order to prove entitlement to a 
higher disability rating.

Consideration is also given to other potentially applicable 
Diagnostic Codes.  For example, Diagnostic Code 7007 relates 
to hypertensive heart disease.  However, in this case, there 
is no evidence showing that the veteran has hypertensive 
heart disease.  Application of these provisions is therefore 
unwarranted.  


ORDER

Service connection for bipolar disorder and anxiety is 
granted.

A disability rating in excess of 10 percent for hypertension 
is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

